Exhibit 10.7
3Com Corporation
Section 16 Officer Severance Plan
Plan Document and Summary Plan Description
Amended and Restated Effective January 15, 2009
This Plan Document and Summary Plan Description (“Summary Plan Description”) is
for all employees of 3Com Corporation (“3Com” or the “Company”) who are eligible
under the terms of the 3Com Section 16 Officer Severance Plan (the “Section 16
Plan”). All rights to participate in and receive benefits from the Section 16
Plan are governed solely by the terms and conditions of this Summary Plan
Description. This Summary Plan Description supercedes and replaces all prior
plan documents and summary plan descriptions governing the Section 16 Plan.
Severance benefits provided under the Section 16 Plan are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
to the extent permissible under Code Section 409A and regulations issued
thereunder. To the extent severance benefits do not qualify for exemption from
Code Section 409A, the Plan is intended to comply with Code Section 409A and
guidance issued thereunder.
I. EFFECTIVE DATE
The Section 16 Plan is hereby amended and restated effective January 15, 2009 or
such earlier date as required to comply with Code Section 409A and guidance
issued thereunder.
II. ELIGIBILITY TO PARTICIPATE
Participation in the Section 16 Plan is restricted to employees of 3Com and its
U.S. affiliates who are actively employed and are paid through the Company’s or
its U.S. affiliate’s payroll, who have been designated by the Company, at its
discretion and consistent with applicable law, as being subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended
(“Officers”).
III. ELIGIBILITY TO RECEIVE BENEFITS
Officers who are employed by the Company are eligible to receive benefits upon
the termination of their employment with 3Com under following circumstances:
(a) an involuntary termination without Cause; or (b) a Voluntary Termination for
Good Reason. The receipt of benefits under the Section 16 Plan will be
conditioned upon the Officer’s execution of and compliance with an agreement
(the “Release Agreement”) including, but not limited to, (i) a release of claims
against the Company, its affiliates and representatives; (ii) a non-solicitation
provision prohibiting the Officer’s solicitation of any Company employee,
business opportunity, client, customer, account, distributor or vendor for a
period of one (1) year following the Termination Date; and (iii) a
non-competition provision prohibiting the Officer from directly or indirectly
engaging in, participating in or having a material ownership interest in a
business in competition with the Company. The form and language of the Release
Agreement shall be determined by the Company in its sole discretion. If the
Release Agreement has not been executed and/or the revocation period stated in
the Release Agreement has not expired by the sixtieth (60th) day following the
Termination Date, severance benefits shall be forfeited. The Release Agreement
shall be furnished to the Officer in sufficient time to enable the Officer to
comply with the preceding sentence, taking into account the period of time that
the Officer must be given to consider the terms of the Release Agreement under
any applicable law.

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

1



--------------------------------------------------------------------------------



 



IV. BENEFITS
Provided that the Officer has executed a valid Release Agreement and the
applicable revocation period has expired by the sixtieth (60th) day following
the Termination Date, an Officer who is eligible to receive benefits under the
Section 16 Plan will be entitled to receive the following:
     A. Severance Amounts.
     1. One (1) year of the Officer’s annualized base salary as of the
Termination Date, subject to all applicable taxes and withholdings, with payment
commencing within sixty-five (65) days after the Officer’s Termination Date in
substantially equal installments corresponding to the Company’s normal payroll
practices and continuing for a period of twelve (12) months. Each payment shall
be considered a separate payment and not part of a series of installments for
purposes of the short-term deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i) and the exemption for involuntary
terminations under separation pay plans under Treasury
Regulation Section 1.409A-1(b)(9)(iii). As a result, the following payments are
exempt from the requirements of Code Section 409A:
     (i) payments that are made by the fifteenth (15th) day of the third month
of the calendar year following the year of the Officer’s Termination Date, and
     (ii) any additional payments that are made on or before the last day of the
second (2nd) calendar year following the year of the Officer’s Termination Date
and that do not exceed the lesser of two (2) times: (A) the Officer’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the Officer’s taxable year that precedes the taxable year in which
the Termination Date occurs (adjusted for any increase during that year that was
expected to continue indefinitely if the Officer’s employment had not
terminated); or (B) the limit under Code Section 401(a)(17) then in effect.
     Notwithstanding the preceding provisions, to the extent that the payments
to be made during the first six (6) month period following the Officer’s
Termination Date exceed the amounts exempt from Code Section 409A under this
paragraph, such payments shall be paid in a single lump sum on the first (1st)
day following the six (6) month anniversary of the Officer’s Termination Date;
and
     2. A pro-rated amount of the Officer’s earned incentive bonus for the bonus
period in which the Termination Date occurs, to be calculated by multiplying the
earned bonus amount (based on the Company’s actual attainment of applicable
performance metrics) by a fraction, the numerator of which shall be the number
of calendar days

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

2



--------------------------------------------------------------------------------



 



between the beginning of the applicable bonus period to the Termination Date and
the denominator of which shall be the number of calendar days within the
applicable bonus period, to be paid within the first fiscal quarter following
the end of the applicable bonus period but, in any event, by the later of
(i) the date that is 2 1/2 months from the end of the Officer’s first taxable
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (ii) the date that is 2 1/2 months from the end of the Company’s
tax year in which the amount is no longer subject to a substantial risk of
forfeiture.
     B. Health, Dental & Vision Benefits. Continuation of coverage under the
Company’s health, dental, and vision insurance plans (“Health Care Plans”)
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
at the same level of coverage as was provided to and elected by the Officer as
of the Termination Date. If the Officer timely and properly elects to continue
coverage under the Company’s Health Care Plans in accordance with COBRA, the
Company shall continue to pay the Company-paid portion of the premiums for the
Officer’s elected coverage under the Health Care Plans until the earlier of:
(i) one (1) year from the Termination Date, or (ii) the date upon which the
Officer becomes eligible for coverage under another employer’s group health,
dental, or vision insurance plan(s). Such benefit is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code),
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The Officer will
remain obligated to pay the unsubsidized portion of the applicable premium(s) in
order to continue Company-sponsored coverage. The Company-paid portion of any
premium(s) is subject to change at the Company’s discretion. To be eligible for
continuation of coverage under the Health Care Plans, an Officer must be
actively enrolled in the applicable Health Care Plan(s) as of the Termination
Date. For purposes of Title X of COBRA, the date of the “qualifying event” for
the Officer and his/her covered dependents shall be the Termination Date, and
each month of Company-sponsored coverage continuation provided hereunder shall
offset a month of coverage continuation otherwise due under COBRA. Upon the
expiration of the one (1) year period, the Officer will be required to pay 102%
of the premium to continue Company-sponsored coverage. Any continuation of
Company-sponsored coverage shall be governed by COBRA and the terms and
conditions of the applicable plan documents.
     C. Life Insurance. Conversion of the Officer’s basic term life insurance in
effect immediately prior to the Termination Date to continue coverage until the
earlier of (i) one (1) year from the Termination Date, or (ii) the date upon
which the Officer becomes eligible for coverage under another employer’s life
insurance plan.
     D. Equity Compensation.
          1. Six (6) months of accelerated vesting of outstanding stock options,
restricted stock, stock appreciation rights, and restricted stock units issued
to the Officer that are subject to time-based vesting. The accelerated vesting
provided for herein will be effective as of the Termination Date, with transfer
of shares, payment of cash, or removal of restrictions on shares, whichever
applicable, occurring as soon as practicable, but in no event later than the
sixtieth (60th) day following the Officer’s Termination Date. Notwithstanding
the foregoing, if the Employee is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i) and as applied according to procedures
of the Company) and the award is

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

3



--------------------------------------------------------------------------------



 



subject to Code Section 409A, transfer of shares shall occur on the first market
day following the six (6) month anniversary of the Employee’s termination of
employment;
          2. Extension of the exercise period for vested stock options issued to
the Officer to the earlier of: (i) one hundred and sixty-five (165) calendar
days from the Termination Date; or (ii) the original term of the stock option
grant.
All other compensation (including, without limitation, salary, bonuses and
commissions) and employee benefits (including, without limitation, short-term
and long-term disability insurance, Paid Time Off accrual, and vesting of equity
compensation) will cease on the Officer’s Termination Date. Payments under the
Section 16 Plan will not be subject to 401(k) or Employee Stock Purchase Plan
deductions. Except as provided herein, all equity compensation grants are
subject to the terms and conditions of the applicable plan document(s).
V. DEFINITIONS
     A. “Cause” shall mean (i) an act of theft, embezzlement or intentional
dishonesty by the Officer in connection with his/her employment; (ii) the
Officer being convicted of a felony, (iii) a willful act by the Officer which
constitutes gross misconduct and which is injurious to the Company, or
(iv) following delivery to the Officer of a written demand for performance from
the Company which describes the basis for the Company’s reasonable belief that
the Officer has not substantially performed his/her duties, continued
violation(s) of the Officer’s obligations to the Company which are demonstrably
willful and deliberate on the Officer’s part.
     B. “Termination Date” shall mean the Officer’s last date of employment with
3Com Corporation or, if later, the date on which the Officer incurs a separation
from service with 3Com Corporation as defined in Treasury
Regulation Section 1.409A-1(h).
     C. “Voluntary Termination for Good Reason” shall mean the Officer’s
voluntary resignation following the initial existence of one or more of the
following conditions arising without the consent of the Officer:
     1. a material diminution in the Officer’s base compensation;
     2. a material diminution in the Officer’s authority, duties, or
responsibilities;
     3. a material change in the geographic location at which the Officer must
perform services; or
     4. any other action or inaction that constitutes a material breach by the
Company of the agreement, if any, under which the Officer provides services.
     Notwithstanding the forgoing, no such condition described herein shall
constitute a Voluntary Termination for Good Reason unless (i) the Officer has
given written notice to the Company specifying the condition relied upon for
such termination within ninety (90) days of the initial existence of the
condition and

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

4



--------------------------------------------------------------------------------



 



the Company has been given thirty (30) days to remedy the condition and has not
done so within such thirty (30) days and (ii) the Officer’s Termination Date
occurs within six (6) months of the initial existence of one or more of the
conditions specified.
VI. FUNDING
Benefits provided pursuant to the Section 16 Plan shall be paid solely out of
3Com’s general assets. 3Com shall not be required to fund or otherwise provide
for the payment of benefits provided hereunder in any other manner.
VII. CLAIMS AND REVIEW PROCEDURES
If an Officer believes that he/she is entitled to a benefit under the Section 16
Plan, or a benefit in an amount greater than he/she has received, the Officer
may file a claim by writing to the Section 16 Plan Administrator. The Section 16
Plan Administrator is the named fiduciary that has the discretionary power and
authority to act with respect to any appeal from a denial of a claim for
benefits under the Section 16 Plan by performing a full and fair review of the
denial, and such actions shall be final and binding on all persons. Benefits
under the Section 16 Plan shall be payable only if the Section 16 Plan
Administrator determines, in its sole discretion, that an eligible Officer is
entitled to them. Any claim must be filed no later than forty-five (45) days
after the Officer’s Termination Date.
     A. Initial Claim. The Section 16 Plan Administrator will notify the Officer
in writing within ninety (90) days (or 180 days if special circumstances require
an extension of time for processing the claim) of receipt of the claim as to
whether the claim is granted or denied. Note that if an extension is necessary,
the Section 16 Plan Administrator will provide the Officer with written notice
of the extension (including the circumstances requiring extension and date by
which a decision is expected to be rendered) before the initial ninety (90) day
period expires. If the claim is denied, the Officer will be given (1) specific
reasons for the denial, (2) specific reference to the Section 16 Plan
provision(s) on which the denial is based, (3) a description of any information
or material necessary to support the claim and an explanation of why such
information or material is necessary, (4) an explanation of the Section 16
Plan’s claim appeal procedure (including a statement of the Officer’s right to
bring a civil action under the Employee Retirement Income Security Act of 1974
(“ERISA”) following a denial of the claim upon appeal), and (5) a statement that
the Officer is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records or other information relevant
(as defined by Department of Labor regulation section 2560.503-1(m)) to the
claim.
     B. Appeals. If the claim is denied, the Officer has sixty (60) days after
notice of the denial to file a written appeal with the Section 16 Plan
Administrator. During the review process, the Officer has the right to submit
written comments, documents, records, and other information relating to the
claim for benefits, which will be considered without regard to whether such
items were considered in the initial benefit determination. Also, the Officer
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined by Department
of Labor regulation section 2560.503-1(m)) to the claim for benefits.

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

5



--------------------------------------------------------------------------------



 



     The Section 16 Plan Administrator will notify the Officer in writing within
sixty (60) days (or 120 days if special circumstances require an extension of
time for processing the appeal) of receipt of the appeal as to its decision on
review, unless the Section 16 Plan Administrator determines that special
circumstances exist requiring an extension of time. If the Section 16 Plan
Administrator determines that an extension is necessary, the Section 16 Plan
Administrator will provide the Officer with written notice (including the
circumstances requiring the extension and date by which a decision is expected
to be rendered) before the initial sixty (60) day period expires.
     If the Section 16 Plan Administrator denies the appeal, it will provide a
written denial of the claim upon appeal. The written denial shall include the
specific reason or reasons for the denial, specific references to the Section 16
Plan provisions on which the denial is based, a statement that the Officer is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of all documents, records or other information relevant (as defined in
Department of Labor regulation section 2560.503-1(m)) to the claim, and a
statement of the Officer’s right to bring an action under Section 502(a) of
ERISA.
     All determinations, interpretations, rules, and decisions of the Section 16
Plan Administrator or its delegate shall be conclusive and binding upon all
persons having or claiming to have any interest or right under the Section 16
Plan and shall be given deference in any judicial or other proceeding.
     C. Exhaustion of Claims Procedures. In no event shall an Officer or any
other person be entitled to challenge a decision of the Section 16 Plan
Administrator in court or in any other administrative proceeding unless and
until the claim and appeal procedures described above have been fully complied
with and exhausted.
VIII. ADMINISTRATION
The Section 16 Plan Administrator administers the Section 16 Plan. The
Section 16 Plan Administrator is exclusively authorized to interpret the
provisions of this Summary Plan Description. The Section 16 Plan Administrator’s
interpretation and/or application of any term or provision of the Section 16
Plan shall be final and binding. The Section 16 Plan Administrator shall have
full and unfettered authority and responsibility for administration of the
Section 16 Plan, including the discretionary authority to determine eligibility
for benefits and amounts of benefit entitlements and to interpret the terms of
the Section 16 Plan.
IX. AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Section 16 Plan at any
time, with or without notice. All material changes to the Section 16 Plan must
be approved by the 3Com Corporation Board of Directors (the “Board”) or the
Compensation Committee of the Board.
Information Required By ERISA:
Plan Name

3Com Section 16 Officer Severance Plan
Plan Sponsor

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

6



--------------------------------------------------------------------------------



 



3Com Corporation
350 Campus Drive
Marlborough, MA 01752-3064
Plan Administrator
The Section 16 Plan Administrator shall be the Compensation Committee of the
Board. Communications with the Section 16 Plan Administrator must be in writing
and addressed to:
Senior Vice President, Human Resources
3Com Corporation
350 Campus Drive
Marlborough, MA 01752-3064
Type of Plan
The Section 16 Plan is a welfare plan providing for severance benefits.
Employer Identification Number
The 3Com Employer Identification Number is 94-2605794. When writing about the
Section 16 Plan, an Officer should include this number.
Plan Number
For the purpose of identification, 3Com has assigned the Section 16 Plan the
number 517. All communications concerning the Section 16 Plan should include
this reference number.
Service of Legal Process
Service of legal process may be made on the Section 16 Plan Administrator at the
address above.
X. ENTIRE PLAN; AMENDMENTS
This Summary Plan Description contains all the terms, conditions and benefits
relating to the Section 16 Plan. No employee, officer, or director of the
Company has the authority to alter, vary or modify the terms of the Section 16
Plan, other than by means of an authorized written amendment to the Section 16
Plan approved by the Section 16 Plan Administrator. No oral or written
representations contrary to the terms of the Section 16 Plan and its written
amendments shall be binding upon the Section 16 Plan, the Section 16 Plan
Administrator or the Company.
XI. NO CONTRACT OF EMPLOYMENT
Nothing herein is intended to or shall be considered a contract of employment or
for any period of employment or a guarantee of future employment with the
Company.
XII. NO ASSIGNMENT OF RIGHTS
No eligible Officer shall have the right to assign, delegate or otherwise
transfer, either in full or in part, any of his/her rights or obligations under
the Section 16 Plan and any such assignment, delegation or other such transfer
shall be void.

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

7



--------------------------------------------------------------------------------



 



XIII. APPLICABLE LAW; VENUE
Except where preempted by ERISA, the Section 16 Plan shall be construed in
accordance with, and all disputes hereunder shall be governed by, the laws of
the Commonwealth of Massachusetts without regard to its conflict of laws rules.
All legal actions arising under or relating to the Section 16 Plan shall be
subject to the jurisdiction and venue of the United States District Court for
the District of Massachusetts sitting in Boston, Massachusetts.
XIV. ERISA RIGHTS
If you are an eligible Officer who is a participant in the Section 16 Plan, you
are entitled to certain rights and protections under ERISA.
Receive Information About Your Plan and Benefits. ERISA provides that you are
entitled to:

  (1)   Examine, without charge, at the office of the Section 16 Plan
Administrator or its delegate all Section 16 Plan documents, including copies of
any documents filed by the Section 16 Plan with the U.S. Department of Labor,
such as Section 16 Plan descriptions.     (2)   Obtain copies of all Section 16
Plan documents and other Section 16 Plan information upon written request to the
Section 16 Plan Administrator. The Section 16 Plan Administrator may impose a
reasonable charge for the copies.     (3)   Receive a copy of the Section 16
Plan’s financial report, if any. The Section 16 Plan Administrator may be
required by law to furnish each participant with a copy of the summary annual
report.

Prudent Actions By Fiduciaries. In addition to creating rights for the
Section 16 Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the Section 16 Plan. The people who operate the
Section 16 Plan, called “fiduciaries” of the Section 16 Plan, have a duty to do
so prudently and in the interest of you and other Section 16 Plan participants
and beneficiaries.
No one may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA.
Enforce Your Rights. If your claim for any Section 16 Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Section 16 Plan and do not receive
them within thirty (30) days, you may file suit in a federal court. In such
case, the court may require the Section 16 Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

8



--------------------------------------------------------------------------------



 



materials, unless the materials were not sent because of reasons beyond the
control of the Section 16 Plan Administrator.
If you have a claim for a benefit that is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Section 16 Plan fiduciaries misuse the Section 16 Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance With Your Questions. If you have questions about the statements made
in this summary or your rights under ERISA, you should contact the Section 16
Plan Administrator or the nearest Area Office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, Washington,
D.C. 20210.

      3Com Corporation Section 16 Officer Severance Plan   Last updated 1/15/09

9